On Motion for Rehearing
In his motion for rehearing appellant says that we misstated the record when we said “Appellee’s efforts to contact Him in regard to his past due payments were unsuccessful”.
W. L. Hillhouse, appellee’s District Manager, testified that nothing has been paid -on the note.
Robert Eugene Jones, at the time employed in appellee’s Irving office, testified that when the-loan was made Parker told him he, Parker, was living at 1338 Owens Drive, Irving, Texas, which is in Dallas •County, Texas. As appellee himself points ■out in his brief there is no evidence in the record that Marvin W. Parker resided in Dallas County at the time suit was filed or .at any time thereafter.
Jones further testified as follows:
“Q. (By Mr. Shook) When did you leave the Irving office and transfer to Beaumont? A. On the 1st day of March.
“Q. Was this contract here, Exhibit No. 1 or No. 2, the note and mortgage, was it already in default at the time you left? A. Oh, yes, sir, it was.
“Q. Were you or not in on the beginning of trying to find the automobile and the matters that led up to this lawsuit? A. That is correct.
“Q. Did you have any personal contact with Mr. Parker at that time ? A. I did not.
“Q. Do you know that at the time that you left that the note was in default, that no payments had been made on it? A. That is correct.”
Donald Richard Owen testified that he bought the property known as 1338 Owens Drive, Irving, Texas, and moved into it as his residence on March 8, 1958. At the time he bought the property it was vacant. He dealt with Mrs. Parker in the negotiations leading up to the purchase. She told him that Parker had moved to Fort Worth, Texas. The witness further testified that he was personally acquainted with Parker but had not seen him in a long time.
Service of citation was never obtained on Parker personally. The Sheriff of Tarrant County, Texas, made his return showing that service was obtained by “serving J. F. Crites, a person over the age of 16 years living at Mr. Parker’s place of abode, under Rule 106”. Such a method of service of citation is permissible only when it is impractical to secure personal service on the party to be served.
In our opinion the uncontradicted evidence supports the statement which appellant challenges.
The motion for rehearing is overruled.